          Case 1:19-cr-00552-GHW Document 82 Filed 04/13/21 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 4/13/2021
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             :        1: 19-cr-00552-GHW
                                                              :
 EDWARD SHIN,                                                 :             ORDER
                                                              :
                                            Defendant. :
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        For the reasons stated on the record during the conference held on February 12, 2021,

Defendant’s December 8, 2020 motion in limine, Dkt. No. 57, is denied, and the Government’s

December 8, 2020 motion in limine, Dkt. No. 60, is granted in part and denied in part.

        The Clerk of Court is directed to terminate the motions pending at Dkt. Nos. 57 and 60.

        SO ORDERED.

Dated: April 14, 2021
New York, New York
                                                             __________________________________
                                                                     ___
                                                                      _______
                                                                      __   _ __
                                                                              ____
                                                                                ____
                                                                                   ____
                                                                                   __ ____
                                                                                      __
                                                                                      ____
                                                                                         _ __
                                                                                            ____
                                                                     GREGORY
                                                                     GREGOGORY
                                                                          GO  R H.H. WOODS
                                                                    United States District Judge
